USCA11 Case: 21-12250      Date Filed: 09/02/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12250
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
EULOGIO GARCES HURTADO,


                                          Defendant- Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:17-cr-00176-TPB-JSS-2
                   ____________________
USCA11 Case: 21-12250        Date Filed: 09/02/2022     Page: 2 of 2




2                      Opinion of the Court                21-12250


Before BRANCH, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Thomas A. Burns, appointed counsel for Eulogio Hurtado
in this direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967). Our independent review of the
record reveals that counsel’s assessment of the relative merit of the
appeal is correct. Because independent examination of the record
reveals no arguable issues of merit, counsel’s motion to withdraw
is GRANTED, and Hurtado’s conviction and sentence are
AFFIRMED.